Name: 81/2/Euratom, ECSC, EEC: Commission Decision of 6 January 1981 amending the provisional rules of procedure of the Commission of 6 July 1967
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-01-08

 Avis juridique important|31981D000281/2/Euratom, ECSC, EEC: Commission Decision of 6 January 1981 amending the provisional rules of procedure of the Commission of 6 July 1967 Official Journal L 008 , 08/01/1981 P. 0016 - 0016 Spanish special edition: Chapter 01 Volume 3 P. 0068 Portuguese special edition Chapter 01 Volume 3 P. 0068 ++++COMMISSION DECISION OF 6 JANUARY 1981 AMENDING THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 81/2/EURATOM , ECSC , EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ARTICLE 16 OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , WHEREAS ARTICLE 134 ( 2 ) OF THE ACT CONCERNING THE CONDITIONS OF ACCESSION OF THE HELLENIC REPUBLIC AND THE ADJUSTMENTS TO THE TREATIES ( 1 ) LAYS DOWN THAT THE COMMISSION SHALL MAKE SUCH ADAPTATIONS TO ITS RULES OF PROCEDURE AS ARE MADE NECESSARY BY THE ACCESSION OF THE HELLENIC REPUBLIC ; WHEREAS , THIS BEING SO , IT IS NECESSARY TO AMEND ARTICLE 2 OF THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 2 ) , AS LAST AMENDED BY THE DECISION OF 23 JULY 1975 ( 3 ) , DECIDES AS FOLLOWS : ARTICLE 1 ARTICLE 2 OF THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 SHALL BE REPLACED BY THE FOLLOWING TEXT : " 1 . THE QUORUM OF MEMBERS REQUIRED TO BE PRESENT FOR THE COMMISSION TO TAKE VALID DECISIONS SHALL BE FIXED AT EIGHT . 2 . IN CONFORMITY WITH ARTICLE 17 , FIRST PARAGRAPH , OF THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , THE CONCLUSION OF THE COMMISSION SHALL BE DEEMED TO BE ADOPTED WHEN THERE HAVE BEEN AT LEAST EIGHT VOTES IN FAVOUR . " ARTICLE 2 THIS DECISION SHALL COME INTO FORCE ON 6 JANUARY 1981 . DONE AT BRUSSELS , 6 JANUARY 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN ( 1 ) OJ NO L 291 , 19 . 11 . 1979 , P . 17 . ( 2 ) OJ NO L 147 , 11 . 7 . 1967 , P . 1 . ( 3 ) OJ NO L 199 , 30 . 7 . 1975 , P . 43 .